       Case 3:19-cv-00474-TSL-LRA Document 14 Filed 09/09/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

                                          )
POINDEXTER PARK                           )
AFTER-SCHOOL CLUB, INC., ET AL.           )
                                          )     CIVIL ACTION NO:
      PLAINTIFFS,                         )     3:19-CV-474-TSL-LRA
                                          )
V.                                        )
                                          )
SIEMENS INDUSTRY, INC.                    )
                                          )
      DEFENDANT                           )
______________________________________________________________________________

                           DEFENDANT’S MOTION TO DISMISS
                            FOR FAILURE TO STATE A CLAIM

       Defendant Siemens Industry, Inc. (“Siemens”) moves to dismiss the Complaint for failure

to state a claim, on the following grounds:

      1.       Plaintiffs have not exhausted their available administrative remedies.

      2.       Plaintiffs are not third-party beneficiaries under the express terms of the

Performance Contracting Agreement between Siemens and the City of Jackson, and thus cannot

bring claims for breach of contract, injunctive relief and specific performance, and breach of

implied warranties.

      3.       Plaintiffs’ negligence claims should be dismissed because they have not alleged the

breach of a duty independent of the Agreement. In the alternative, Plaintiffs are owed no duty

under the Agreement, and have not otherwise alleged an actionable tort duty.

      4.       Plaintiffs have failed to plead fraud with particularity under Federal Rule of Civil

Procedure 9(b) and have not sufficiently alleged reliance. Plaintiffs’ fraudulent concealment claim

should be dismissed for the additional reason that Siemens did not owe Plaintiffs any duty of

disclosure.
                                                1
       Case 3:19-cv-00474-TSL-LRA Document 14 Filed 09/09/19 Page 2 of 4




      5.       Plaintiffs’ vicarious liability claim should be dismissed because it is not an

independent cause of action.

      6.       Plaintiffs’ claim for specific performance and injunctive relief should be dismissed

because it raises no independent claim. This claim also should be dismissed because Plaintiffs

have not alleged that they lack an adequate remedy at law.

      7.       Plaintiffs’ claims for punitive damages and attorneys’ fees should be dismissed

because they are remedies, not causes of action.

      8.       Plaintiffs’ claim for breach of implied warranty should be dismissed because the

Agreement expressly disclaims implied warranties.

      9.       Plaintiffs’ claim under the Mississippi Consumer Protection Act should be

dismissed because Plaintiffs have not alleged that they satisfied a condition precedent to bringing

suit and because they have failed to allege that they purchased anything from Siemens.

      This Motion is submitted under Federal Rule of Civil Procedure 12(b)(6). Siemens submits

with the Motion the following exhibits, which the Court may consider with respect to the Motion

to Dismiss either because the exhibit is central to Plaintiffs’ claims and is referenced by the

Complaint or is a matter of public record:

           -   Exhibit 1 – Performance Contracting Agreement

           -   Exhibit 2 – City of Jackson’s Water Billing Customer Bill of Rights

       Siemens also submits an accompanying Memorandum in Support, which more fully

describes the factual and legal arguments that support dismissal.          That Memorandum is

incorporated herein by reference.




                                                   2
Case 3:19-cv-00474-TSL-LRA Document 14 Filed 09/09/19 Page 3 of 4




                             Respectfully submitted,


                             /s/ Roy D. Campbell, III
                             Roy D. Campbell, III
                             BRADLEY ARANT BOULT CUMMINGS LLP
                             188 E. Capitol Street, Suite 1000
                             Jackson, MS 39215
                             Telephone: (601) 948-8000
                             Facsimile: (601) 948-3000
                             rcampbell@bradley.com

                             Matthew H. Lembke (Pro Hac Vice)
                             Tiffany J. deGruy (Pro Hac Vice)
                             Stanley E. Blackmon (Pro Hac Vice)
                             BRADLEY ARANT BOULT CUMMINGS LLP
                             One Federal Place
                             1819 Fifth Avenue North
                             Birmingham, AL 35203-2119
                             Telephone: (205) 521-8000
                             Facsimile: (205) 521-8800
                             mlembke@bradley.com
                             tdegruy@bradley.com
                             sblackmon@bradley.com

                             Kenneth M. Perry (Pro Hac Vice)
                             KEN PERRY LAW FIRM, LLC
                             1615 Financial Center
                             404 20th Street North
                             Birmingham, AL 35203
                             Telephone: (205) 778-2001
                             Facsimile: (205) 224-4455
                             kp@kenperrylawfirm.com

                             Counsel for Defendant Siemens Industry, Inc.




                                3
       Case 3:19-cv-00474-TSL-LRA Document 14 Filed 09/09/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on September 9, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system which will send notification of such filing to all counsel
of record.

                                                    /s/ Roy D. Campbell, III
                                                    OF COUNSEL




                                               4
